SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date ofearliest event reported):March 22, 2012 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 001-07763 23-1683282 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 723-6751 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On March 22, 2012, Met-Pro Corporation ("Met-Pro", the "Registrant" or the "Company") reported its resultsof operations for the fourth quarter ended January 31, 2012. A copy of thepress release issued by the Company is furnished herewith asExhibit 99.1. In addition,the Company held a teleconference call on March 22, 2012 during which members of management discussed the Company's financial performance for the fourth quarter ended January 31, 2012 and other matters relating to its business. A copy of the teleconference transcript is furnished herewith as Exhibit 99.2. Item 9.01. Financial Statements and Exhibits. A copy of the press release dated March 22, 2012,reporting theresults of operations for the fourth quarter ended January 31, 2012, is furnished herewith as Exhibit 99.1. In addition, a copy of the transcript from the Company's teleconference held onMarch 22, 2012, to discuss its results of operations for the fourth quarter ended January 31, 2012,is furnished herewith as Exhibit 99.2. The information in this Form 8-K and the Exhibits attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 except as shall be expressly set forth by specific reference in such filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 26, 2012
